 1

 2                                                        The Honorable Barbara J. Rothstein

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     IN RE SUBPOENA TO
11   JIMMY NGUYEN                                Case No. 2:20-cv-00593-BJR

12
     IRA KLEIMAN, as the personal                SECOND DECLARATION OF
13   representative of the Estate of David       VELVEL (DEVIN) FREEDMAN IN
     Kleiman, and W&K Info Defense Research,     SUPPORT OF PLAINTIFFS’ SECOND
14   LLC,                                        MOTION TO COMPEL

15                                 Plaintiffs,

16      v.

17   CRAIG WRIGHT,

18                                Defendant.

19

20

21

22

23

24   SECOND DECLARATION OF FREEDMAN                    ROCHE CYRULNIK FREEDMAN LLP
     (Case No. 2:20-cv-00593-BJR)                        200 S BISCAYNE BLVD., SUITE 5500
25                                                                MIAMI, FL 33131
                                                                TEL.: (305) 753-3675
26
 1                                           DECLARATION

 2            1.    I am an attorney for Plaintiffs Ira Kleiman, as the personal representative of the

 3   Estate of David Kleiman, and W&K Info Defense Research, LLC (collectively, “Plaintiffs”). I

 4   am admitted to practice in the U.S. Supreme Court, Florida, District of Columbia, U.S. Courts of

 5   Appeals for the Ninth and Eleventh Circuits, and all U.S. District Courts in Florida.

 6            2.    I am over the age of eighteen. The statements in this declaration are based on my

 7   personal knowledge and they are true and accurate to the best of my knowledge and belief. I

 8   make this declaration in support of Plaintiffs’ Second Motion to Compel.

 9            3.    On April 30, 2020, I deposed Mr. Nguyen. That deposition lasted for 5 hours and

10   32 minutes on the record.

11            4.    Attached hereto as Exhibit 1 is an email that I received from Dr. Wright’s attorney

12   on May 1, 2020. Mr. Nguyen’s attorneys were copied on this email.

13            5.    Attached hereto as Exhibit 2 is a true and correct copy of Order on Plaintiffs’

14   Motion to Compel, Ira Kleiman et al. v. Craig Wright, No. 9:18-cv-80176-BB (S.D. Fla. Aug.

15   27, 2019), ECF No. 277.

16            6.    Attached hereto as Exhibit 3 is a true and correct copy of Order on Discovery, Ira

17   Kleiman et al. v. Craig Wright, No. 9:18-cv-80176-BB (S.D. Fla. Mar. 9, 2020), ECF No. 420.

18            7.    Attached hereto as Exhibit 4 is a true and correct copy of an excerpt from Reply to

19   Defence, Craig Wright v. Peter McCormack, Claim No. QB-2019-001430 (EWHC (QB) Oct. 11,

20   2019).

21            8.    Attached hereto as Exhibit 5 is a true and correct copy of an excerpt from

22   Amended Particulars of Claim, Craig Wright v. Peter McCormack, Claim No. QB-2019-001430

23   (EWHC (QB) Dec. 19, 2019).

24   SECOND DECLARATION OF FREEDMAN                             ROCHE CYRULNIK FREEDMAN LLP
     (Case No. 2:20-cv-00593-BJR)                                 200 S BISCAYNE BLVD., SUITE 5500
25                                                                         MIAMI, FL 33131
                                                                         TEL: (305) 753-3675
26
 1
           I declare the foregoing statements to be true under the penalties of perjury.
 2

 3
     Dated: May 8, 2020                              /s/ Velvel (Devin) Freedman
 4                                                   Velvel (Devin) Freedman, Esq.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   SECOND DECLARATION OF FREEDMAN                            ROCHE CYRULNIK FREEDMAN LLP
     (Case No. 2:20-cv-00593-BJR)                                200 S BISCAYNE BLVD., SUITE 5500
25                                                                        MIAMI, FL 33131
                                                                        TEL.: (305) 753-3675
26
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   SECOND DECLARATION OF FREEDMAN   ROCHE CYRULNIK FREEDMAN LLP
     (Case No. 2:20-cv-00593-BJR)       200 S BISCAYNE BLVD., SUITE 5500
25                                               MIAMI, FL 33131
                                               TEL.: (305) 753-3675
26
 1                                   CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that on May 8, 2020, I electronically filed the foregoing document

 3   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 4   served this day on all counsel of record via transmission of Notices of Electronic Filing

 5   generated by CM/ECF.

 6                                                     /s/ Emanuel Jacobowitz
                                                       Emanuel Jacobowitz, WSBA #39991
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   SECOND DECLARATION OF FREEDMAN                             ROCHE CYRULNIK FREEDMAN LLP
     (Case No. 2:20-cv-00593-BJR)                                 200 S BISCAYNE BLVD., SUITE 5500
25                                                                         MIAMI, FL 33131
                                                                         TEL.: (305) 753-3675
26
